Citation Nr: 0405425	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  97-10 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for residuals of a 
contusion to the left leg.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for the residuals of scarlet fever.  

3.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service in the U.S. Navy between 
February 1945 and August 1946 and active service in the U.S. 
Army between February 1948 and June 1950.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 1996 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York, that denied the veteran's claims of 
entitlement to service connection for residuals of a 
contusion to the left leg and for malaria, and determined 
that new and material evidence had not been received to 
reopen a previously denied claim of entitlement to service 
connection for the residuals of scarlet fever.  The RO 
notified the veteran and his service representative of this 
decision by letter dated in August 1996.  The veteran 
disagreed with this decision in December 1996.  In a 
statement of the case issued to the veteran and his service 
representative in January 1997, the RO concluded that no 
change was warranted in the denial of the veteran's claims.  
The veteran perfected a timely appeal when he filed a 
substantive appeal (VA Form 9) in April 1997.

It is noted that, by rating decision dated in June 2003, the 
RO denied the veteran's claim of entitlement to a special 
monthly pension based on the need for aid and attendance or 
due to being housebound.  The veteran was notified of, and 
provided a copy of, this decision in an August 2003 letter.  
As the time for perfecting an appeal of this decision does 
not expire until August 2004, these issues are not before the 
Board.

The appeal for entitlement to service connection for malaria 
is addressed in the remand section of this decision.  As set 
forth below, the appeal on this issue is REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify you if further action is required on your 
part.




FINDINGS OF FACT

1.  Residuals of a contusion to the left leg were not shown 
in service and are not currently shown.

2.  In an August 20, 1946 decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of scarlet fever.

3.  Evidence added since the August 20, 1946 rating decision 
is either cumulative or redundant, does not bear directly and 
substantially upon the specific matters now under 
consideration, and when considered with all of the evidence 
of record, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim 
of entitlement to service connection for the residuals of 
scarlet fever.


CONCLUSIONS OF LAW

1.  Residuals of a contusion to the left leg were not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.303 
(2003).

2.  The August 20, 1946 rating decision, which denied the 
veteran's claim of entitlement to service connection for 
residuals of scarlet fever, is a final decision.  38 U.S.C.A. 
§ 7105 (West Supp. 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2003).

3.  Evidence associated with the claims file subsequent to 
the August 20, 1946 rating decision, which denied entitlement 
to service connection for the residuals of scarlet fever, is 
not new and material, and this claim is not reopened.  
38 U.S.C.A. § 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) 
(2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a), but points out 
that the revised version of 38 C.F.R. § 3.156(a) is only 
applicable to claims filed on or after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (Aug. 29, 2001).  As noted below, 
the veteran's application to reopen his claim of entitlement 
to service connection for the residuals of scarlet fever was 
filed prior to this date, and as such, the version of 
38 C.F.R. § 3.156(a) in effect prior to August 29, 2001, is 
for application.  See 38 C.F.R. § 3.156(a) (2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims, which does apply to the veteran's 
request to reopen his claim of entitlement to service 
connection for the residuals of scarlet fever.  38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2003).

The Board is cognizant of the United States Court of Appeals 
for Veterans' Claims' (hereinafter, "the Court") recent 
holding in Pelegrini v. Principi, No. 01-944 , 2004 U.S. App. 
Vet. Claims LEXIS 11, (U.S. Vet. App. Jan. 13, 2004), that 
VCAA notice must be provided to a claimant before the " 
initial unfavorable [agency of original jurisdiction (AOJ)] 
decision on a service-connection claim."  The Court also 
held that the duty to notify provisions required VA to 
request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  To the 
extent that the Court's decision in this regard is not mere 
dicta, the RO's compliance with the VCAA notice provisions 
subsequent to the initial decision is not prejudicial.  See 
Pelegrini, 2004 U.S. App. Vet. Claims LEXIS, at *55-56 
(Ivers, J. concurring in part, dissenting in part) ("[P]arts 
III.A.1, 2.a and b. of the opinion contain nothing necessary 
to the disposition of this case.  They are, therefore, at 
best dictum.")

Here, the "initial unfavorable" rating decision, from which 
this appeal arises, occurred in July 1996, more than four 
years before the passage of the VCAA.  Thus, it is impossible 
for VCAA-specific notice to have been provided before the 
"initial unfavorable" decision on the claim.  In cases such 
as this, requiring VA to have provided VCAA notice "upon 
receipt of a complete or substantially complete application" 
as Pelegrini suggests, would appear to require retroactive 
application of the VCAA back to 1996 when the veteran filed 
his claim.  However, as Kuzma v. Principi, 341 F.3d 1327, 
1329 (Fed. Cir. 2003) has made clear, "[S]ection 3(a) of the 
VCAA does not apply retroactively."  See also Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002).   Because it was 
impossible for VA to comply with a statute that had not yet 
been issued at the time of the July 1996 denial, there can be 
no prejudice to the veteran for not complying with the VCAA 
at that time.  Nevertheless, the Board will now explore 
whether notice provided after the initial denial sufficiently 
complies with the VCAA notice provisions and whether the 
veteran is prejudiced by such post-decision notification.

The record reflects that VA has made reasonable efforts to 
notify the veteran and his representative of the information 
and evidence necessary to substantiate his claims of 
entitlement to service connection for residuals of a 
contusion to the left leg and for malaria, and his request to 
reopen a previously denied claim of entitlement to service 
connection for the residuals of scarlet fever.  In a letter 
dated in June 2003, the veteran and his representative were 
informed of VA's obligations to notify and assist claimants 
under the VCAA, and they were notified of what records VA 
would attempt to obtain on behalf of the veteran, and what 
records the veteran was expected to provide in support of his 
claims.  This letter also advised the veteran to let VA know 
if there was any other evidence or information that he 
thought would support his claim.  The veteran and his 
representative were also provided with a copy of the appealed 
rating decision, a statement of the case, and supplemental 
statements of the case.  These documents provided them with 
notice of the law and governing regulations, as well as the 
reasons for the determinations made regarding his claims and 
the requirement to submit medical evidence that established 
entitlement to service connection for the residuals of a 
contusion to the left leg and for malaria and the requirement 
to submit new and material evidence sufficient to reopen a 
previously denied claim of entitlement to service connection 
for the residuals of scarlet fever.  By way of these 
documents, they also were specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  Thus, the 
Board observes that all of the aforementioned correspondences 
informed the veteran of the evidence he was responsible for 
submitting and what evidence VA would obtain in order to 
substantiate his claims.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini, supra.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  The veteran has stated in the course of this appeal 
that he does not have any additional medical records.  Under 
the circumstances in this case, the veteran has received the 
notice and assistance contemplated by law and adjudication of 
the claims of entitlement to service connection for the 
residuals of a contusion to the left leg and the request to 
reopen a previously denied claim of entitlement to service 
connection for the residuals of scarlet fever poses no risk 
of prejudice to the veteran.  See Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Factual Background

Given the two separate issues currently being decided on 
appeal, the Board will address each in turn and then 
determine whether the veteran has established entitlement to 
service connection for the residuals of a contusion to the 
left leg and whether new and material evidence has been 
received sufficient to reopen a previously denied claim of 
entitlement to service connection for the residuals of 
scarlet fever.

Service Connection For Residuals Of A Left Leg Contusion

A review of the veteran's service medical records from his 
period of service in the U.S. Navy indicates that a copy of 
the veteran's entrance physical examination at the time of 
his entry in to active service in February 1945 was not 
available for review.

The veteran's service medical records from his period of 
service in the U.S. Navy are completely silent for any 
history, diagnosis, or treatment of residuals of a left leg 
contusion.

A detailed review of the veteran's NMS Form Y, "Report of 
Physical Examination" marked "Discharge from U.S.N. 
Service," and dated in August 1946 indicates that, at the 
time of the veteran's separation from U.S. Navy service, 
physical examination of the veteran revealed that his 
extremities were normal.  No pertinent defects were noted, 
and the veteran was found qualified for discharge from 
service.

The veteran's available service medical records from his 
period of active U.S. Navy service were date stamped as 
received at the RO on August 16, 1946.

A detailed review of the veteran's service medical records 
from his period of active U.S. Army service reveals that a 
copy of his entrance physical examination at the time of his 
entry in to active service in February 1948 was not available 
for review.  There also were no in-service treatment records 
from the veteran's period of U.S. Army service available for 
review.  In this regard, the Board notes that the RO 
requested these records from the National Personnel Records 
Center (NPRC) in May 1996, and were advised to submit a copy 
of the veteran's separation from.  The RO complied later that 
month, and the NPRC responded by submitting "all available" 
records in July 1996.  

A review of the veteran's Standard Form 88, "Report of 
Medical Examination" dated in June 1950 indicates that, at 
the time of his discharge from active U.S. Army service, his 
bones, joints, muscles and feet showed no significant 
abnormality.  Likewise, his gait showed no significant 
abnormality.  Examination of the skin revealed only a tattoo 
on the left arm and a scar on the right lower quadrant. The 
in-service examiner noted in the "Remarks" section of this 
examination report that the veteran had suffered a contusion 
to the left leg in May 1949.  The veteran was found qualified 
for discharge from service.  

The veteran filed a VA Form 21-526, "Veteran's Application 
For Compensation Or Pension" at the RO in March 1996 on 
which, in pertinent part, he claimed entitlement to service 
connection for residuals of a contusion to the left leg.  
Attached to the veteran's claim were duplicate copies of the 
veteran's Standard Form 88 indicating that he had suffered a 
contusion to the left leg in May 1949.  The veteran contended 
that these records demonstrated his entitlement to service 
connection for the residuals of a contusion to the left leg.

On VA general medical examination at the VA Medical Center in 
Albany, New York (hereinafter, "VAMC Albany") in May 1996, 
the veteran complained that he could not walk too well.  He 
provided a medical history that included status-post fracture 
of the left foot.  Physical examination of the veteran 
revealed that he walked with a slight limp on the left, and 
he had several mostly vertical scars on the left lower leg.  
The examiner's diagnoses included status-post fracture of the 
left foot.   X-rays were obtained and interpreted as showing 
a hallux valgus deformity, no acute fracture or dislocation, 
osteoporosis, and no abnormal calcifications.  The 
radiologist's impression was hallux valgus deformity.  

In a statement included on the veteran's substantive appeal 
(VA Form 9) filed at the RO in April 1997, he contended that 
his service medical records demonstrated his entitlement to 
service connection for residuals of a contusion to the left 
leg.  And, on two separate copies of a VA Form 646 submitted 
to the RO in January 2000 and January 2004, the veteran's 
service representative contended that the veteran's service 
medical records established that residuals of a contusion to 
the left leg had been incurred during service and that the 
veteran's VA examination in May 1996 had revealed multiple 
left leg scars.

A review of the veteran's outpatient treatment records from 
VAMC Albany for the period of March 2002 to March 2003 does 
not indicate any treatment for or complaints of residuals of 
a contusion to the left leg.


New & Material Evidence

At the outset, the Board notes that, by decision issued on 
August 20, 1946, the RO denied the veteran's claim of 
entitlement to service connection for scarlet fever because 
no residuals were shown on his discharge examination.  The 
veteran and his service representative were notified of this 
decision by letter from the RO dated on August 28, 1946.  
This decision was not appealed, and became final in August 
1947.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2003).

As relevant to the issue of whether new and material evidence 
has been received to reopen the veteran's previously denied 
claim of entitlement to service connection for residuals of 
scarlet fever, the newly submitted evidence includes the 1950 
separation examination from the Army, the report of the 
veteran's VA general medical examination at VAMC Albany in 
May 1996, the veteran's outpatient treatment records from 
VAMC Albany for the period from March 2002 to March 2003, and 
lay statements.

The 1950 separation examination revealed no complaints or 
findings related to scarlet fever.  His nose, sinuses, mouth 
and throat showed no significant abnormality.  In a statement 
received at the RO in March 1996, the veteran contended that 
his service medical records contained proof of his 
entitlement to service connection for this disability.  
Attached to this statement were duplicate copies of some of 
the veteran's service medical records showing in-service 
treatment for scarlet fever that had been considered by the 
RO in the August 1946 rating decision.  

A review of the veteran's VA medical examination at VAMC 
Albany in May 1996 indicates that he reported a medical 
history that included scarlet fever.  Physical examination of 
the veteran revealed a temperature of 97.8 degrees, multiple 
scars on the skin, and a slightly red nasopharynx.  The 
diagnoses included status-post scarlet fever.

A review of the veteran's outpatient treatment records from 
VAMC Albany for the period of March 2002 to March 2003 does 
not reveal any treatment, complaints or findings of residuals 
of scarlet fever.

As with the veteran's other currently appealed claims, he 
contended on his substantive appeal (VA Form 9) filed in 
April 1997 that his service medical records established that 
he had incurred scarlet fever during service and that he was 
entitled to service connection for this disability on the 
basis of these records.


Analysis

The veteran and his service representative essentially 
contend on appeal that he is entitled to service connection 
for residuals of a contusion to the left leg and that new and 
material evidence has been received sufficient to reopen his 
previously denied claim of entitlement to service connection 
for residuals of scarlet fever.

At the outset, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2003).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2003).  Service 
connection may be granted on the basis of a post-service 
initial diagnosis of a condition when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claims of entitlement to service connection for residuals of 
a contusion to the left leg.  There is simply no competent 
medical evidence establishing a nexus between any current 
condition or symptoms and the left leg contusion noted on the 
veteran's separation physical in 1950. 

With respect to the veteran's claim of entitlement to service 
connection for the residuals of a contusion to the left leg, 
the Board observes that the veteran's service medical records 
from his period of active U.S. Navy service are completely 
silent for any history, diagnosis, or treatment of the 
residuals of a contusion to the left leg.  Although the 
veteran's service medical records from his period of active 
U.S. Army service show that a contusion to the left leg in 
May 1949 was noted on his separation physical examination in 
June 1950, physical examination of the veteran in June 1950 
showed no significant abnormalities of the extremities, 
including his left leg and foot.  Therefore, any in-service 
injury to the veteran's left leg was acute, transitory, and 
completely resolved with in-service treatment.   The Board 
notes the veteran's representative's statement regarding the 
scarring to the left leg noted during the 1996 VA examination 
as indicative of in-service disability.  However, the Board 
notes that even though a tattoo and scarring of the abdomen 
were noted on the separation physical examination, no 
scarring of the left leg was identified.  Thus, the scarring 
noted in 1996 is not indicative of the left leg contusion 
noted by history on the 1950 separation examination. 

Additionally, the veteran's post-service medical records from 
VAMC Albany show no history, complaints, diagnosis, or 
treatment of residuals of a contusion to the left leg.   
Although the veteran was diagnosed with a status-post 
fracture of the left foot on VA general medical examination 
in May 1996, the physician did not relate the  fracture to 
service, nor did the veteran claim such. 
 
The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for the 
residuals of a contusion to the left leg are lay statements.  
In this regard, the Board notes that the veteran is competent 
to provide lay statements as to the features or symptoms of 
an injury or illness.  Similarly, the veteran also is 
competent to provide lay statements as to the sequence of 
events that led to the injuries he purports to have sustained 
during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 
(1995); Layno v. Brown, 6 Vet. App. 465 (1994).  The veteran 
and his service representative have maintained throughout the 
pendency of this appeal that he incurred residuals of a 
contusion to the left leg following an in-service left leg 
injury.   However, when the determinative issue involves a 
question of medical diagnosis or causation, only individuals 
possessing specialized training and knowledge are competent 
to render such an opinion.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As the veteran and his service representative lack 
such training and knowledge, they are not competent to render 
an opinion regarding the diagnosis or onset of  residuals of 
a contusion to the left leg.  Therefore, the Board cannot 
assign any probative value to the lay assertions in the 
record of this claim that residuals of a contusion to the 
left leg were incurred as a result of an in-service left leg 
injury.  

Although the veteran points to his 1950 separation physical 
examination as concrete proof that he is entitled to service 
connection, it is not enough simply to show he had a disease 
or injury while on active service. Congress specifically 
limits entitlement to service connection to cases where such 
incidents have resulted in a disability. See 38 U.S.C. § 
1110. Thus, even though the veteran's separation examination 
noted a history of a left leg contusion, in the absence of 
proof of a present disability related to that contusion, 
there can be no valid claim for service connection.  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992). 

With respect to the issue of whether new and material 
evidence has been received sufficient to reopen a previously 
denied claim of entitlement to service connection for the 
residuals of scarlet fever, the law and regulations provide 
that, if new and material evidence has been presented or 
secured, the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West Supp. 2002).  "New and 
material" evidence, for purposes of this appeal, is defined 
as evidence not previously submitted, not cumulative or 
redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last disallowance of this claim 
on any basis or, in this case, since the rating decision 
issued by the RO in July 1946.  See Hickson v. West, 12 Vet. 
App. 247, 251 (1999).

The Board notes that the veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred the residuals of scarlet fever 
during service.  Service medical entries that were of record 
at the time of the original rating decision in August 1946 
indicate that the veteran was treated for scarlet fever in 
April 1945.  These records also indicate that the veteran was 
completely normal on physical examination at the time of his 
U.S. Navy separation examination in August 1946.  There was 
no mention of scarlet fever or any residuals thereof in his 
1950 separation physical examination.  Although the Board 
recognizes that the veteran's diagnoses included status-post 
scarlet fever following VA general medical examination in May 
1996, such a diagnosis does not indicate a current condition, 
but rather, one that occurred in the past.  There is no 
question that the veteran was treated for scarlet fever in 
service.  However, such condition resolved and was not 
evident on separation physical examinations in 1946 or 1950.  
The veteran had no complaints of residuals of scarlet fever 
on the 1996 VA examination or in his outpatient treatment 
records, and has indicated that he has no further evidence to 
submit to support his claims.  Simply showing treatment in 
service for scarlet fever is insufficient to establish 
service connection.  Congress specifically limits entitlement 
to service connection to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. § 1110; Brammer, 
supra.  

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for the residuals of scarlet fever.  The 
RO appropriately concluded in the original rating decision 
issued in August 1946 that no evidence of scarlet fever had 
been found on the veteran's discharge physical examination.  
The veteran's post-service VA medical records indicate only 
that he was diagnosed with scarlet fever in the past.  More 
importantly, the VA examiner who rendered this diagnosis 
following physical examination of the veteran in May 1996 
provided no medical nexus between any finding on the VA 
examination and the scarlet fever in service.  The veteran 
also relies on lay statements in the record of this claim in 
order to reopen his previously denied claim of entitlement to 
service connection for the residuals of scarlet fever.  
Although new, none of this evidence is material to the 
question of whether the currently suffers from residuals of 
scarlet fever.  Thus, this evidence is neither relevant nor 
probative to the issue at hand and is not so significant that 
it must be considered in order to fairly decide the merits of 
the veteran's claim.  See 38 C.F.R. § 3.156 (2001).

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claims of 
entitlement to service connection for the residuals of a 
contusion to the left leg.  38 U.S.C.A. § 1110 (West Supp. 
2002).  The Board also finds that, with no new and material 
evidence having been received, the veteran's previously 
denied claim of entitlement to service connection for 
residuals of scarlet fever is not reopened.  38 U.S.C.A. 
§ 5108 (West Supp. 2002); 38 C.F.R. § 3.156(a) (2001). 


 
ORDER

Entitlement to service connection for residuals of a 
contusion to the left leg is denied.

With no new and material evidence having been received on the 
issue of entitlement to service connection for the residuals 
of scarlet fever, this claim is not reopened.


REMAND

The veteran's 1950 separation physical examination notes that 
the veteran was treated for malaria in 1949.  Service medical 
records for that period of service were not available, other 
than the separation physical examination.  On VA medical 
examination in 1996, the veteran reported a history of 
recurrent malaria.  Following a general medical examination, 
the examiner rendered a diagnosis of recurrent malaria.  
Laboratory blood tests revealed some abnormal results, 
although it appears that no specific blood test for malaria 
was conducted.  It appears that the examiner's diagnosis was 
based solely on a history as provided by the veteran, due to 
the lack of symptomatology reported by the veteran, the lack 
of findings which the examiner specifically related to 
malaria, and the lack of corroborating findings of malaria on 
laboratory testing.  As such, the VA medical examination is 
insufficient for rating purposes, and a new VA examination 
and opinion must be obtained in order to determine whether 
the veteran is suffering from residuals of malaria and if 
such residuals are linked to service.  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should schedule a VA 
examination.  The examiner is 
asked to review the claims file 
and examine the veteran.  
Thereafter, the examiner is asked 
to comment upon whether the 
veteran is suffering from 
residuals of malaria and, if so, 
whether such residuals are as 
likely as not related to malaria 
in service.  All indicated 
studies and tests should be 
conducted.  A rationale for all 
conclusions should be provided.

2.  The RO should review the 
claims file to ensure that all of 
the above requested development 
has been completed.  In 
particular, the RO should ensure 
that the requested examination 
and opinion are in complete 
compliance with the directives of 
this remand and, if they are not, 
the RO should take corrective 
action.  See Stegall v. West, 11 
Vet. App. 268 (1998).

3.  Thereafter, the RO should 
readjudicate the claim.  If the 
benefits sought on appeal remain 
denied, the veteran should be 
provided a supplemental statement 
of the case (SSOC).  The SSOC 
must contain notice of all 
relevant actions taken on the 
claim for benefits, to include a 
summary of the evidence and 
applicable law and regulations 
considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should 
be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.



                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



